Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0366907) in view of Boschetti-de-Fierro (US 2017/0165616, hereinafter Boschetti).
Regarding claim 1, Gupta discloses a method of treating restless leg syndrome ([0019]) comprising steps of withdrawing and bypassing blood of a patient in a continuous flow into 
 Gupta does not teach wherein the membrane has a MWRO of between 8.5 kD and 14 kD and a MWCO of between 55kD and 130 kD as determined by dextran sieving before contact of the membrane and wherein the membrane comprises at least one polymer selected from the group of polymers consisting of polysulfone, polyethersulfone, polyarylethersulfone and further comprising polyvinylpyrrolidone.
Boschetti discloses dialysis filters relatively pertinent to problem posed by Applicant of blood treatment. Boschetti teaches wherein the membrane has a MWRO of between 8.5 kD and 14 kD ([0013]) and a MWCO of between 55kD and 130 kD as determined by dextran sieving before blood contact of the membrane ([0013]) and wherein the membrane comprises at least one polymer selected from the group of polymers consisting of polysulfone, polyethersulfone, polyarylethersulfone ([0027]), and further comprising polyvinylpyrrolidone ([0027]).
Boschetti provides the membrane specifications in order to increase ability to remove larger molecules and at the same time effectively retaining albumin ([0014]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gupta with the membrane specifications of Boschetti in order to increase ability to remove larger molecules and at the same time effectively retaining albumin.
Regarding claim 2, Gupta does not teach the membrane has a MWRO of between 9 kD and 14 kD and a MWCO of between 55kD and 110 kD as determined by dextran sieving before blood contact of the membrane.
Boschetti teaches wherein the membrane has a MWRO of between 9 kD and 14 kD ([0013]) and a MWCO of between 55kD and 110 kD as determined by dextran sieving before contact of the membrane ([0013]).

Regarding claim 12, Gupta further discloses the patient is a hemodialysis patient ([0065]).
Regarding claims 13-14, Gupta does not teach wherein the average effective pore size (radius) on the selective layer of the membrane as derived from the MWCO based on dextran sieving is above about 5.0 nm and below about 7.0 nm.
Boschetti teaches wherein the average effective pore size (radius) on the selective layer of the membrane as derived from the MWCO based on dextran sieving is above about 5.0 nm and below about 7.0 nm ([0028]).
Boschetti provides the membrane specifications in order to increase ability to remove larger molecules and at the same time effectively retaining albumin ([0014]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gupta with the membrane specifications of Boschetti in order to increase ability to remove larger molecules and at the same time effectively retaining albumin.
Regarding claims 15-16, Gupta does not teach wherein the inner diameter of the membrane is below about 200 pm and the wall thickness is below about 40 pm.
Boschetti teaches wherein the inner diameter of the membrane is below about 200 micro-m and the wall thickness is below about 40 micro-m ([0045]).
Boschetti provides the membrane specifications in order to increase ability to remove larger molecules and at the same time effectively retaining albumin ([0014]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gupta with the .
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Boschetti-de-Fierro further in view of Thomsen (US 2018/0042960).
Regarding claims 3-7, Gupta and Boschetti do not disclose the patent fulfills the IRLSSG consensus criteria and the patient has a score of moderate, severe, and very severe.
Thomsen discloses a treatment system relatively pertinent to problem posed by Applicant of treating restless leg syndrome. Thomsen teaches the severeness of RLS can be assessed according to IRLSSG and that the results score a diagnosis from mild to very severe ([0009]).
Thomsen provides a criteria for assessing the condition of a patient prior to treatment ([0006]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to assess the severity of the RLS in the patient before treatment.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta  in view of Boschetti-de-Fierro further in view of Besana (US 2007/0203182).
Regarding claims 8-11, Gupta and Boschetti do not disclose the patient receives concomitant medication with a dopamine agonist, the agonist being rotigotine, ropinirole, and levodopa.
Besana discloses a treatment system relatively pertinent to problem posed by Applicant of treating restless leg syndrome. Besana teaches using combination therapy that uses dopamine agonists such as rotigotine, ropinirole, and levodopa ([0103]).
Besana provides dopamine agonists in order to treat RLS ([0012]) and reduces side effects ([0109]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to further add dopamine agonists of Besana to Gupta and Boschetti to treat RLS since combination therapy reduces side effects.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta  in view of Boschetti-de-Fierro further in view of Hornung (US 2017/0165615).
Regarding claims 17-18, Gupta does not teach wherein the membrane is comprised in a fiber bundle which has a packing density of from about 53% to about 60% and wherein the fiber bundle comprises at least 80% crimped fibers.
Hornung discloses hemodialysis treatment relatively pertinent to problem posed by Applicant of treating the blood of a patient. Hornung teaches wherein the membrane is comprised in a fiber bundle which has a packing density of from about 60.5% to 70% and wherein the fiber bundle comprises at least 80% crimped fibers ([0006]).
Hornung provides the crimped fibers and packing density to improved flow uniformity and access to membrane area ([0006]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gupta with the membrane specifications of Hornung in order to improved flow uniformity and access to membrane area
Hornung does not disclose a fiber bundle which has a packing density of from about 53% to about 60%.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimal packing density for the purpose of improve filter performance. Packing density is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Hornung teaches that the packing density leads to improved flow and access to membrane area ([0006]); therefore, the parameter has a direct effect on the functioning of the filter membrane, thus being a result effective variable. 
Regarding claims 19-20, Gupta does not teach wherein the membrane is comprised in a fiber bundle which has a packing density of from about 53% to about 60% and wherein the fiber bundle consists of at least 80% crimped fibers.
Hornung discloses hemodialysis treatment relatively pertinent to problem posed by Applicant of treating the blood of a patient. Hornung teaches wherein the membrane is comprised in a fiber bundle which has a packing density of from about 60.5% to 70% and wherein the fiber bundle consists of at least 80% crimped fibers ([0006]).
Hornung provides the crimped fibers and packing density to improved flow uniformity and access to membrane area ([0006]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Gupta with the membrane specifications of Hornung in order to improved flow uniformity and access to membrane area
Hornung does not disclose a fiber bundle which has a packing density of from about 53% to about 60%.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimal packing density for the purpose of improve filter performance. Packing density is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980 states that when prior art suggests the variable attains a recognized result, determination of a workable range is routine to one skilled in the art at the time of the invention). Hornung teaches that the packing density leads to improved flow and access to membrane area ([0006]); therefore, the parameter has a direct effect on the functioning of the filter membrane, thus being a result effective variable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781